Citation Nr: 1640944	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-24 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record. 

In May 2015, this case was remanded for further development. 

The Board notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with review of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Board notes that various post-service treatment records reflect that the Veteran has been diagnosed with, and treated for, PTSD and anxiety disorder.  The Veteran was afforded VA examinations in January 2011, July 2012, and January 2016 for an acquired psychiatric disorder.  The Board finds, however, that these examinations are inadequate for purposes of determining whether the Veteran's claim should be granted.  The VA examiner determined that the Veteran did not meet the criteria for PTSD but rather was diagnosed with depressive disorder, not otherwise specified, and maladaptive personality traits.  The VA examiner failed to acknowledge and discuss the prior diagnosis of PTSD and anxiety disorder during the appeal period, as indicated in the VA treatment records.

Therefore, as the Board finds that the VA opinions of record regarding this issue are inadequate as they failed to address the diagnoses and treatment for PTSD and major mood disorder, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims folder.

2. Following completion of the above, schedule the Veteran for a VA PTSD/mental disorders examination. The examiner is asked to address the nature and etiology of PTSD and anxiety disorder as reflected in the Veteran's VA treatment records.  If the examiner determines that no acquired psychiatric disorder other than depressive disorder is currently present or has been present since the Veteran filed his claim, he or she must discuss treatment records which diagnose PTSD and anxiety disorder.

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include PTSD and anxiety disorder, is of service onset or otherwise related to active service or any incident of such service. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file and must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.  Furthermore, the Veteran's in-service treatment of anxiety should be considered and addressed in the assessment.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. The claim on appeal should be readjudicated.  If the benefit sought on appeal is not fully granted, the Veteran and his representative should be provided a supplemental statement of the case which discusses all evidence submitted.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

